Citation Nr: 0842271	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-32 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease.

3.  Entitlement to service connection for a skin disability, 
to include the groin, thumb and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to September 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and July 2006 rating 
decisions of the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
veteran's claims.

In October 2008, the veteran presented sworn testimony during 
a personal hearing in Boston, Massachusetts, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

The issue of entitlement to service connection for a skin 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
informed if further action on his part is required.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a right knee 
disability.

2.  The preponderance of the evidence is against a finding 
that a low back disability, to include degenerative disc 
disease, is the result of a disease or injury in service.




CONCLUSION OF LAW

A right knee disability and a low back disability were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  

Prior to initial adjudication of the veteran's claims, 
letters dated in April 2004 and August 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the claim 
at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Despite this change 
in the regulation, the April 2004 and August 2005 notice 
letters informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  



A notice letter dated in October 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The veteran was afforded a VA medical examination in 
March 2005 to obtain an opinion as to whether his right knee 
and low back disabilities could be directly attributed to 
service.  Further examination or opinion is not needed on the 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from right knee 
and low back disabilities that are the result of his time in 
service.  Specifically, the veteran refers the Board to the 
September 2002 incident when he was climbing up a ladder with 
a mail bag on his back, lost his balance and fell backwards.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Review of the veteran's service treatment records reveals 
that he did, in fact, suffer from a fall during service.  In 
September 2002, the veteran was seen with complaints of right 
knee pain and pain in the right side of his lower back, 
following a fall he sustained from a ladder.  The veteran 
stated that he lost his balance and fell backwards, injuring 
his right knee on the handrail of the ladder and landing on 
his back.  Upon physical examination, the veteran's back was 
noted to be in good alignment with no guarding, visible 
trauma or crepitus.  There was no visible trauma of the right 
knee and it was negative for edema and effusion with good 
range of motion.  The examiner diagnosed the veteran with 
mild soft tissue injury of the low back and right knee.  See 
service treatment record, September 24, 2002.


Unfortunately, a discharge examination has not been 
associated with the veteran's claims file.  However, the 
Board notes that there is no other evidence of complaints of 
or treatment for a right knee disability or low back 
disability during the veteran's time in service.  Regardless 
however, element (2) under Hickson, is satisfied.  See 
Hickson, supra.

With respect to in-service disease, the veteran's service 
treatment records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that arthritis was 
initially diagnosed in April 2005.  The veteran left military 
service in September 2002, so this is well after the one year 
presumptive period.

The veteran participated in a VA examination in March 2005.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The 
examiner diagnosed the veteran with mild right knee pain and 
low back pain that was more likely than not due to chronic 
knee strain and low back strain.  See VA examination report, 
March 22, 2005.

In an addendum, the same VA examiner addressed the veteran's 
radiographic findings.  X-rays of the lumbar spine revealed 
narrowing of the disc spaces between L4-L5 and L5-S1 with 
eburnation of the posterior elements of L5 and S1.  X-rays of 
the right knee revealed no acute fractures or dislocations.  
There was some mild narrowing of the joint space, no joint 
effusion and mild soft tissue swelling over the patella.  See 
VA examination report addendum, March 30, 2005.  The examiner 
concluded that the veteran had a history of chronic low back 
pain that was more likely than not due to the aforementioned 
disc narrowing and his right knee pain was more likely than 
not due to quadriceps strain.  Id.  In April 2005, magnetic 
resonance imaging (MRI) findings indicated mild degenerative 
changes with no significant or minor abnormalities.  See VA 
Medical Center treatment note, MRI of the lumbar spine, April 
18, 2005.

Despite the fact that the veteran has been diagnosed with 
degenerative disc disease of the low back and he suffered an 
injury in service, there is no medical evidence of record 
that supports the veteran's contention that his current 
diagnosis is a result of his fall in service.  The Board 
observes that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  However, the Board finds that the veteran's 
lay statements in the present case are outweighed by the in-
service diagnosis of mild soft tissue injury, post-service 
treatment records (indicating that degenerative disc disease 
was not diagnosed until several years after service), and the 
negative VA medical opinion cited above.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his back pain.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  

Regarding the veteran's right knee disability claim, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed right knee 
disability, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

Although the veteran has established that he currently 
suffers from degenerative disc disease of the low back, the 
evidence of record does not support a finding that this 
condition is the result of his time in service.  The 
veteran's claim of entitlement to service connection for a 
low back disability fails on this basis.  Additionally, the 
veteran has not been diagnosed with a right knee disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a low back disability, 
to include degenerative disc disease, is denied.


REMAND


After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's claim 
of entitlement to service connection for a skin disability, 
to include the groin, thumb and feet.

Review of the veteran's service treatment records reveals the 
veteran complained of jock itch and thumb pain in June 2004.  
He was diagnosed with tinea cruris and a left thumb 
contusion.  See service treatment record, June 13, 2004.  The 
veteran has also submitted a statement from Harvard Vanguard 
Medical Associates, dated in October 2008.  Dr. Z.M., M.D. 
provided a current diagnosis of tinea cruris/jock itch with 
periodic flare-ups that have been very difficult to control.

In Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the 
Court held that where there is evidence of record satisfying 
the first two requirements for service connection (current 
disability and in-service disease or injury), but no 
competent medical evidence addressing the third requirement 
(a nexus between the current disability and active service), 
VA must obtain medical nexus opinions.  As such, the veteran 
must be afforded VA examinations to determine the nature and 
etiology of his claimed skin disability.

Accordingly, the case is REMANDED for the following action:


1.  The veteran should be scheduled for 
a VA dermatological examination to 
determine the nature and etiology of his 
currently diagnosed tinea cruris.  The 
examiner should review the veteran's 
claims file in conjunction with the 
examination and so state in the 
examination report.  The examiner is 
asked to state whether it is at least as 
likely as not that the veteran's 
currently diagnosed skin disability is 
attributable to the complaints and 
findings of skin pathology noted in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).



The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


